Citation Nr: 1025283	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney





INTRODUCTION

The Veteran served on active duty from August 1963 to February 
1968.  Service in the Republic of Vietnam is indicated by the 
record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a December 2008 decision, the Board denied the Veteran's claim 
of entitlement to service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the matter was 
pending before the Court, in January 2010, the Veteran's attorney 
and a representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In the Joint Motion, the parties 
indicated that a remand was necessary because "the [VA] did not 
satisfy its duty to assist [the Veteran] and the Board's 
statement of reasons and bases was not adequate."  See the Joint 
Motion, page 1. 

In a January 2010 order, the Court vacated the Board's December 
2008 decision and remanded the matter for readjudication in light 
of the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.

Clarification of issue on appeal

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  While not mentioned in the Joint Motion, 
the Board observes that the Veteran has been diagnosed with major 
depression in addition to PTSD, and therefore, his original claim 
is expanded to entitlement to service connection for 'an acquired 
psychiatric disorder to include PTSD.'  See Clemons v. Shinseki, 
23 Vet. App. 1, 5-6 (2009) [a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of his 
mental illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him].  
REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  He has stated 
that while serving in Vietnam he volunteered to go on missions in 
order to receive flight pay as a door gunner.  He further 
indicated that he volunteered to fly out and pick up body bags 
and that he witnessed other soldiers trying to assemble body 
parts.  See the December 2002 VA examination report.

In the January 2010 Joint Motion for Remand, the parties observed 
that VA had not obtained the Veteran's pay records from 1965 to 
1966 in order to determine whether he was receiving flight pay at 
that time.  Although the RO requested records from the Defense 
Finance and Accounting Service (DFAS) division of the U.S. 
Military Retirement Pay in London, Kentucky, the Veteran had 
never alleged that he was receiving retirement pay.  The Joint 
Motion noted that the "RO apparently requested records from the 
wrong division of DFAS" and that Army active pay records from 
1950-1984 are maintained at the DAFS in Indianapolis, Indiana.  
The Joint Motion further noted that these records could be used 
to support the Veteran's claimed stressors. 

In addition, as noted above, the Board is expanding the issue on 
appeal to 'an acquired psychiatric disorder to include PTSD' 
based on the Veteran's diagnosed depression and PTSD.  See 
Clemons, supra.  In this capacity, the Board notes that the 
Veteran was diagnosed during service with situational anxiety 
after being reprimanded.  Under these circumstances, a medical 
nexus opinion must be obtained.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) [where there is evidence of record satisfying the 
first two requirements for service connection (current disability 
and in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between the 
current disability and active service), VA must obtain a medical 
nexus opinion]; see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Defense Finance 
and Accounting Service (DFAS) in 
Indianapolis, Indian and attempt to obtain 
records documenting that the Veteran was 
receiving flight pay between 1965 and 1966.  
Any records obtained should be associated 
with the Veteran's VA claims folder.  If no 
records are available, that should be noted 
in the Veteran's VA claims folder.

2.  VBA should arrange for a mental health 
care provider with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the any diagnosed 
acquired psychiatric disorder other than PTSD 
is related to his military service.  If any 
of the Veteran's PTSD stressors are 
confirmed, the health care provider should 
provide an opinion on whether the Veteran's 
diagnosed PTSD is related to the confirmed 
stressor(s).  If the reviewing health care 
provider finds that a clinical examination 
and/or diagnostic testing is necessary, such 
should be accomplished.  Rationale should be 
provided for all opinions offered.  A report 
should be prepared and associated with the 
Veteran's VA claims folder. 

3.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


